Exhibit 10.18

EHEALTH, INC.

EXECUTIVE BONUS PLAN

2008

 

1. Plan Objectives

 

  •  

Reward management for achieving stated business objectives

 

  •  

Build long-term stockholder value

 

  •  

Provide competitive compensation for senior management

 

2. Administration

The Compensation Committee of eHealth, Inc. (the “Company”) will administer the
Executive Bonus Plan (the “Plan”). The Compensation Committee reserves the right
at any time during the fiscal year to modify the Plan in total or in part. This
Plan may be amended, suspended or terminated at any time at the sole and
absolute discretion of the Compensation Committee.

 

3. Eligibility

The Chief Executive Officer of the Company (“CEO”) and other senior management
of the Company as nominated by the CEO and approved by the Compensation
Committee (collectively, “Participants”) are eligible to participate in this
Plan. Participation in the Plan in one year does not imply continued Plan
participation in any subsequent year. Participants must be employed at the time
of payment to earn any payment under the Plan.

Eligible senior management hired during the Plan year will have their Target
Incentive Percentage and Maximum Incentive Percentage set by the Compensation
Committee (see Item 5 below). Such Participant’s incentive payout will be
pro-rated from the first day of employment; provided that the Compensation
Committee determines that the Participant is eligible to participate. Employees
hired after September 30, 2008 are not eligible for incentive payout for the
2008 Plan year, unless the Compensation Committee determines otherwise.

 

4. Term

12 months, commencing on January 1, 2008 and ending on December 31, 2008

 

5. Target Incentive Payout

The Compensation Committee will approve a Target Incentive Percentage and a
Maximum Incentive Percentage for each Participant. The incentives under this
Plan are expressed as a percentage of annual base salary as of the time the
Compensation Committee approves a Participant’s participation in the Plan (the
“Annual Salary”). Attached, as Exhibit A, is a schedule of the Annual Salary,
Target and Maximum Incentive Percentages and aggregate incentive for each 2008
Plan Participant as of the date of adoption of this Plan by the Compensation
Committee. The aggregate “Target Incentive Award” for each Participant is equal
to that Participant’s Annual Salary multiplied by the Target Incentive
Percentage for that Participant.



--------------------------------------------------------------------------------

6. Incentive Determination

Company Performance (CP): 75% of each Participant’s potential Target Incentive
Award is based upon achievement of the 2008 Revenue, Net Earnings and Operating
Cash Flow performance goals of the Company (each, a “Goal”) as approved by the
Compensation Committee in connection with the adoption of this Plan and subject
to adjustment as set forth elsewhere in this Plan. The Revenue Goal, the Net
Earnings Goal and the Operating Cash Flow Goal each comprise 25% of the total
potential Target Incentive Award. Subject to the other provisions of this Plan,
in the event the Company meets one of the foregoing Goals, a Participant shall
receive, in connection with the achievement of that Goal, 25% of the product
determined by multiplying the Target Incentive Percentage of the Participant by
the Participant’s Annual Salary. In the event the Company exceeds a Goal, the
Compensation Committee, in its sole discretion, may approve an additional payout
to a Participant related to that Goal such that the total incentive paid to the
Participant related to the Goal is up to 25% of the product determined by
multiplying the Maximum Incentive Percentage of the Participant by the
Participant’s Annual Salary. The Compensation Committee is not obligated to
treat Participants equally with respect to this additional payout and may pay
one or more Participants an additional amount and other Participants no
additional amount.

Individual Performance (IP): In addition to the portion of the Target Incentive
Award based upon Company performance, Participants are eligible to earn up to
25% of their Target Incentive Award based upon individual performance. In the
event of a Participant’s superior performance, the Compensation Committee, in
its sole discretion, may approve an additional payout to a Participant related
to that Participant’s individual performance such that the total incentive paid
to the Participant related to the Participant’s individual performance is up to
25% of the product determined by multiplying the Maximum Incentive Percentage of
the Participant by the Participant’s Annual Salary. The Compensation Committee
is not obligated to treat Participants equally with respect to this additional
payout and may pay one or more Participants an additional amount and other
Participants no additional amount. The Compensation Committee will determine the
performance of the Plan participants, with input from the CEO on participants
other than the CEO. The determination of individual performance is
discretionary.

The Company must be profitable on an operating basis (excluding non-cash
charges) for a Participant to qualify for their maximum payout under the Plan
for individual performance or for any specific Goal. If the Company is not
profitable on an operating basis (excluding non-cash charges), the maximum
possible payout for individual performance or the achievement of any particular
Goal shall be no more than 25% of the Participant’s Target Incentive Award.

The Revenue Goal, Net Earnings Goal and Operating Cash Flow Goals and
performance shall be determined by excluding (i) the effect of mergers and
acquisitions closing in 2008 (if any), (ii) any extraordinary non-recurring
items as described in Accounting Principles Board Opinion No. 30 or as otherwise
determined by the Compensation Committee to be extraordinary or non-recurring in
its sole discretion, and (iii) the effect of any changes in accounting
principles affecting the Company’s or a business units’ reported results.

 

2



--------------------------------------------------------------------------------

7. Payment

Payments under the Plan will be made following the release of the Company’s
earnings to the public, but in no event later than March 15, 2009. The
Compensation Committee must approve all executive officer incentive awards prior
to payment. All Plan payments will be made net of applicable withholding taxes.

 

8. Employment at Will

The employment of all employees at eHealth is terminable at any time by either
party, with or without cause being shown or advance notice by either party. This
Plan shall not be construed to create a contract of employment for a specified
period of time between eHealth and any employee.

 

9. Entire Agreement

This Plan is the entire agreement between eHealth and the eligible employees
regarding the subject matter of this Plan and supersedes all prior bonus
compensation or bonus incentive plans or any written or verbal representations
regarding the subject matter of this Plan.

******

 

3



--------------------------------------------------------------------------------

EXHIBIT A

Salaries, Incentives and Incentive Percentages for 2008 Plan Participants

 

                INCENTIVE %     INCENTIVE $

OFFICERS

   SALARY    TITLE    TARGET     MAX     TARGET    MAX

Lauer, Gary

   $ 385,000    CEO    65 %   130 %   $ 250,250    $ 500,500

Gibbs, Sam

   $ 190,000    SVP    50 %   75 %   $ 95,000    $ 142,500

Huizinga, Stuart

   $ 250,000    CFO    50 %   75 %   $ 125,000    $ 187,500

Hurley, Robert

   $ 190,000    SVP    50 %   75 %   $ 95,000    $ 142,500

Telkamp, Bruce

   $ 270,000    EVP    50 %   75 %   $ 135,000    $ 202,500

Wang, Sheldon

   $ 270,000    CTO    50 %   75 %   $ 135,000    $ 202,500

 

4